Citation Nr: 1637924	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-27 999	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. What evaluation is warranted for a low back strain from November 17, 2008 to December 4, 2011?

2. What evaluation is warranted for a low back strain from December 5, 2011?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for a low back strain.  In an April 2012 rating decision VA increased the rating for the low back strain to 40 percent, effective December 5, 2011.  Thereafter, in August 2014 and June 2015 the Board remanded the case for further development. 

In September 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ (as the Appeals Management Center (AMC)) has now returned the case to the Board.


FINDINGS OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. 

The Veteran originally filed a withdrawal in June 2016.  In August 2016, the Veteran's representative filed a brief arguing the merits of the appeal.  Upon inquiry by the Board, however, the representative clarified in September 2016 that it was the Veteran's intention to withdrawal his appeal.  

The Board finds that the withdrawal of the appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant. Warren v. McDonald, No. 15-0641, 2016 WL 4785609, at *3 (Vet. App. Sept. 14, 2016) (citing  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


